MEMORANDUM OF DECISION.
On appeal,' plaintiff Therese Petit alleges that the Superior Court erred in refusing to give her requested jury instruction on the standard of care automobile drivers must observe. After reviewing the instruction given, we find no error. The general instruction on the standard of care was accurate and complete, and it was consistent with plaintiffs theory of liability. Schneider v. Richardson, 438 A.2d 896, 897 (Me.1981). “When the jury has been properly instructed on the legal principle involved in the case, amplification in application or otherwise is left to the discretion of the presiding justice.” Olsen v. French, 456 A.2d 869, 877 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.